Citation Nr: 0208861	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-07 082	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of fracture of the lateral malleolus of the 
left ankle.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  

3.  Entitlement to a program of vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1973, and on active duty for training from March to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In September 2000, the Board denied the veteran's claims for 
an evaluation in excess of 10 percent for the residuals of 
fracture of the lateral malleolus of the left ankle and for a 
total disability rating based upon individual unemployability 
due to service-connected disability.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(herein "Court").  The Court vacated the Board's decision 
and remanded the matter so the Board could consider the 
impact of the Veterans Claims Assistance Act of 2000 (herein 
"VCAA").

The issue of entitlement to a program of vocational 
rehabilitation training in accordance with the provisions of 
Chapter 31, Title 38, United States Code, will be the subject 
of a Remand at the end of this decision and will not be 
otherwise discussed herein.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of fracture of 
the lateral malleolus of the left ankle are currently 
productive of no more than slight ankle disability, 
characterized by a functional loss due to pain.

3.  The veteran's sole service-connected disability, 
consisting of the residuals of fracture of the lateral 
malleolus of the left ankle, when taken in conjunction with 
his education and occupational experience, is insufficient to 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for the service-
connected residuals of fracture of the lateral malleolus of 
the left ankle is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.59, and Part 4, Code 5262, 5271 
(2001).

2.  The veteran's service-connected disability does not 
render him unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  The VCAA became law while this claim was pending.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Further, implementing regulations have been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for amendments not applicable here, the 
provisions of the regulations merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

The RO did not consider the case under the VCAA and the 
implementing regulations issued pursuant to that act.  
However, the veteran was not prejudiced.  Compare Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The RO provided the 
veteran with the pertinent evidentiary development which was 
subsequently codified by the VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under the VCAA, the RO notified the 
veteran of his right to submit evidence.  Thus, the Board 
finds that VA has completed its duties under the VCAA and the 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under the VCAA and the implementing 
regulations for the Board to proceed to review the appeal.

Specifically, the veteran's application for a higher 
evaluation for residuals of fracture of the lateral malleolus 
of the left ankle and for a total disability rating based 
upon individual unemployability due to service-connected 
disability is complete.  38 U.S.C.A. § 5102 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159(a)(3)).  The rating decisions and 
statements of the case notified the veteran of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).

The veteran has been examined by VA and a medical opinion 
rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Notably, the appellant has not asserted that the case 
requires further development or action under the VCAA or its 
implementing regulations.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  

Factual Background.  On VA orthopedic examination in February 
1996, the veteran stated that, in 1972, he incurred a 
fracture of his left ankle.  Reportedly, over the ensuing 
years since that fracture, he had experienced increasing pain 
and dysfunction, in particular, in his employment as a 
bricklayer.  The veteran complained of constant left ankle 
pain.   He stated that his ability to do prolonged standing, 
walking, kneeling, squatting, and stair climbing was impaired 
as a result of his left ankle.  The veteran had not, however, 
received any recent medical attention for his left ankle.  

On physical examination, the veteran was unable to hop on his 
left foot.  He experienced pain when attempting to toe walk, 
but could both heel walk, and squat and rise.  There was a 
full range of motion of the left ankle and subtalar joint on 
the left, with no tenderness, but some pain on motion.  
Radiographic studies of the veteran's left ankle revealed a 
possible old fracture of the distal end of the fibula, the 
precise location of which was not identified.  The pertinent 
diagnosis was residuals of fracture of the left ankle.  

On more recent VA orthopedic examination in late June 1998, 
the veteran's claims folder was available, and reviewed.  
This review included the veteran's recorded history as 
described by a prior physician on a VA Compensation and 
Pension examination in February 1996.  At the time of 
evaluation, the veteran indicated that the only thing which 
was different was that he currently found it necessary to 
wear steel-toed shoes, which made it somewhat more difficult 
for him to be comfortable while working as a bricklayer.  
Further review of the veteran's claims file showed that, at 
the time of a consultation in January 1975, the veteran 
stated that he had broken his left ankle in a fall on a 
concrete step in 1972.  Examination of the veteran's left 
ankle conducted at that time was, apparently, completely 
within normal limits.  The veteran stated that, at the time 
of his injury, he was treated with a cast.  He reported that 
while he experienced pain and intermittent problems with his 
left ankle, over the ensuing years, he had received no 
medical treatment.  The veteran's subjective complaints 
included swelling of his left ankle, as well as local outer 
ankle pain and calf spasms.  He said that he experienced 
intermittent cold sensitivity in his lower leg and foot, and 
that his whole lower ankle area and foot periodically "went 
icy cold."  According to the veteran, this occurred 
approximately four to five times per year, and lasted for 
approximately five minutes.  He asserted that, as the result 
of this "incapacitating pain," he abused alcohol.  He also 
pointed out a corn on the fifth toe of his left foot, which 
he felt was secondary to his old ankle fracture.  There was 
also a complaint of numbness in a stocking/glove distribution 
from just above the malleoli, circumferentially down to the 
toes.  

On physical examination, the veteran walked into the 
examination room with a normal-appearing gait.  Heel/toe walk 
was normal to the examiner's observation, and tape 
measurements of both calves, ankles, and instep were equal 
bilaterally.  Dorsiflexion and plantar flexion were likewise 
equal bilaterally.  There was equal subtalar motion 
bilaterally, and the dorsalis pedis and posterior tibialis 
pulses were within normal limits.  Observation of the veteran 
as he walked revealed a possible slight tendency of the third 
and fourth toes of his left foot to separate, with the fourth 
and fifth toes on the left side going into slight valgus or 
diverging.  When heel/toe walking, there was no evidence of 
any weakness or deformity.  He had normal dorsiflexion power 
against resistance, and there was no evidence of any weakness 
of the great toe extensor.  He exhibited no pain to palpation 
around the left fibular head.  In the opinion of the 
examiner, given the presence of subjective numbness in the 
foot and very distal tibia/ankle area (albeit in a 
stocking/glove distribution) and intermittent complaints of 
numbness, an electromyogram and nerve conduction study were 
necessary in order to rule in or out a variant of reflex 
sympathetic dystrophy.  The doctor concluded that, other than 
the slight divergence of the veteran's third and fourth toes, 
the objective physical examination was felt to be completely 
within normal limits.  Subsequent electromyographic/nerve 
conduction studies attempted in early July 1998 were 
discontinued due to patient "near intolerance."  What 
results were able to be obtained showed the left peroneal 
nerve, tibial nerve, and sural nerve, as well as proximal 
electromyographic studies, to be within normal limits.  In 
the opinion of the examiner, there was no anatomical basis to 
account for the veteran's subjective symptoms, and other than 
the slight divergence of his toes, no evidence of any 
functional deficit.  The physician further noted that the 
veteran exhibited no evidence of any orthopedic disease.  

During the course of a VA fee basis psychovocational 
evaluation in July 1999, it was noted that the veteran had 
been experiencing pain in his hip, and that he was "hung 
over."  While the veteran had, reportedly, not consumed 
alcohol on the date of the evaluation, he did display a 
noticeable problem with hand tremors.  He said his hand 
tremors tended to go away after he began to drink.  When 
questioned as to whether he could stand or walk during an 
eight-hour day, the veteran did not provide a clear answer.  
He did, however, indicate that he was often on his feet when 
he laid blocks, and that he felt pain all day long when he 
did so.  According to the veteran, he experienced problems 
when standing due to difficulties with his ankle, and pain in 
his left leg and hip.  When questioned regarding his history 
of employment, the veteran indicated that he had last worked 
some two weeks earlier.  It was also reported that the 
veteran had some 25 years experience as a block layer, which 
was the only work that he had ever done, with the exception 
of one month's experience as a cab driver.  The veteran 
stated that, while he was a licensed contractor, he had never 
bid on a job.  In the opinion of the evaluator, the veteran 
would probably have difficulty functioning under the stress 
of a job, in particular, given his current lack of drive or 
motivation.  At the time of evaluation, it was unclear 
whether or not the veteran could physically return to the 
work of a block layer.  However, it did appear that certain 
psychological factors and problems with alcohol had been 
impacting upon his ability to function in his chosen 
employment.  

In a report of a VA counseling psychologist dated in August 
1999, it was noted that the veteran was currently unemployed, 
and dependent on financial support from VA compensation.  
According to the veteran, he had extensive experience in the 
masonry trades, which had provided him with occasional 
employment for a short period of time.  In the opinion of the 
counseling psychologist, the veteran appeared to be 
experiencing significant financial, social, and functional 
hardship as a result of his inability to obtain and maintain 
suitable employment.  However, while the veteran's service-
connected ankle condition contributed to some degree to his 
employment handicap, it was his chronic history of profound 
alcohol dependence and anti-social behavior which led to a 
finding that the veteran was currently not feasible to 
benefit from a program of vocational rehabilitation.  The 
veteran openly and boldly proclaimed that he drank a lot, and 
that he was either drunk or hungover most of the time.  The 
veteran further stated that there were significant 
nonservice- connected health issues which further limited his 
ability to obtain employment.  More specifically, the veteran 
indicated that he was experiencing severe abdominal pain, and 
reported passing blood.  In the opinion of the VA counseling 
psychologist, the veteran was unemployable as a result of 
both service-connected and predominantly nonservice-connected 
disabilities.  

Pertinent evidence currently of record is to the effect that 
the veteran has occupational experience as a brick mason and 
cab driver, and completed three years of high school. By the 
veteran's own admission, he last worked in June 1999.  

Analysis Left Ankle.  Regarding the veteran's claim for an 
increased evaluation for his service-connected residuals of 
fracture of the left ankle, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991; 38 C.F.R. Part 4 (2001).  Moreover, it is the intent of 
the Schedule for Rating Disabilities (Part 4) to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  38 C.F.R. § 4.59 (2001).  This is 
to say that, even absent a definable limitation of motion, 
where there is functional disability due to pain, supported 
by adequate pathology, compensation may be warranted.  38 
C.F.R. § 4.40 (2001); see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In the case at hand, the veteran seeks an increased 
evaluation for the service-connected residuals of fracture of 
his left ankle.  In pertinent part, it is argued that current 
manifestations of the veteran's service-connected fracture of 
the left ankle are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 10 percent evaluation currently assigned.  

In that regard, the Board observes that, on VA orthopedic 
examination in February 1996, there was a full range of 
motion of the veteran's ankle and subtalar joint on the left.  
While the veteran's left ankle showed no evidence of 
tenderness, there was pain on motion.  Moreover, at the time 
of examination, the veteran reported problems with constant 
left ankle pain.  As of the time of a more recent VA 
orthopedic examination in June 1998, the veteran once again 
complained of pain in his left ankle, resulting in 
intermittent problems with that ankle.  While on physical 
examination there was again no evidence of any limitation of 
motion of the veteran's left ankle, the veteran consistently 
complained of a periodic incapacitating pain, for which he 
self-medicated with alcohol.  

The Board observes that the 10 percent evaluation currently 
in effect contemplates the presence of a moderate limitation 
of motion of the veteran's service-connected ankle, and/or 
slight ankle disability.  38 C.F.R. Part 4, Codes 5262, 5271 
(2001).  A compensable evaluation is, likewise, warranted 
where there is evidence of a functional loss due to pain, 
supported by adequate pathology.  38 C.F.R. § 4.40 (2001).  
In order to warrant an increased, which is to say 20 percent, 
evaluation, there would, of necessity, need to be 
demonstrated the presence of marked limitation of motion of 
the veteran's service-connected ankle, and/or moderate ankle 
disability.  38 C.F.R. Part 4, Codes 5262, 5271 (2001).  
However, as is clear from the above, the veteran currently 
experiences no limitation of motion of his left ankle.  In 
point of fact, with the exception of a slight divergence of 
the third and fourth toes of the veteran's left foot, his 
most recent physical examination is essentially unremarkable.  
The veteran has, however, consistently complained of a 
debilitating pain in his left ankle, which has been 
productive of a certain functional loss.  Under such 
circumstances, the Board is of the opinion that the 10 
percent evaluation currently in effect is appropriate.  
However, the recent examination findings by trained medical 
professionals provide the most probative evidence as to the 
extent of the service-connected disability and establish by a 
preponderance of the evidence that the service-connected 
ankle disability does not approximate the criteria for a 
higher evaluation.  38 C.F.R. § 4.7 (2001).  Thus, the claim 
for an evaluation in excess of 10 percent for the veteran's 
service-connected residuals of fracture of the lateral 
malleolus of the left ankle must be denied.  

Other Criteria and Extraschedular Rating.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001).  The Board, as 
did the RO (see statement of the case dated in March 1996), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2001).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Analysis Total Rating.  Turning to the issue of a total 
disability rating based upon individual unemployability, it 
is argued that the veteran's service-connected residuals of 
left ankle fracture and the disability resulting therefrom, 
when taken in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
substantially gainful employment.  In that regard, total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2001).

In the case at hand, a review of the record discloses that 
the veteran has completed three years of high school.  He 
reportedly has had occupational experience as a brick mason 
and a taxi driver, and last worked in June 1999.  His sole 
service-connected disability consists of the residuals of 
fracture of the lateral malleolus of the left ankle, 
evaluated as 10 percent disabling.  

As discussed above, the veteran's service-connected residuals 
of fracture of the left ankle had been determined to be no 
more than 10 percent disabling.  Moreover, based upon a 
review of the evidence of record, it is clear that the 
majority of the veteran's disability is, in fact, the result 
of various nonservice-connected conditions, in particular, 
his abuse of alcohol.  In that regard, at the time of a VA 
counseling psychologist's report in August 1999, it was noted 
that, while the veteran's service-connected ankle condition 
contributed to some degree to his employment handicap, it was 
his chronic history of profound alcohol dependence and anti-
social behavior which led to a finding that the veteran was 
currently not feasible to benefit from a program of 
vocational rehabilitation.  That same psychologist further 
commented that, while the veteran was currently unemployable, 
this was due to a combination of service-connected and 
predominantly nonservice-connected disabilities.  

The record in this case establishes by a preponderance of the 
evidence, that the veteran's service-connected disability, 
consisting solely of the residuals of fracture of his left 
ankle which are not more than 10 percent disabling, when 
taken in conjunction with his education and occupational 
experience, is not sufficient to preclude substantially 
gainful employment.  Accordingly, the veteran's claim for a 
total disability rating based upon individual unemployability 
must be denied.  


ORDER

An evaluation in excess of 10 percent for residuals of 
fracture of the lateral malleolus of the left ankle is 
denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.


REMAND

In August 1999, the RO determined that the veteran was not 
currently reasonably feasible for vocational rehabilitation.  
In his December 1999 substantive appeal on other issues, the 
veteran expressed disagreement with the vocational 
rehabilitation decision.  That is, the substantive appeal on 
other issues contained a notice of disagreement (NOD) with 
the vocational rehabilitation decision.  After receipt of a 
NOD, the RO must issue a statement of the case (SOC).  The RO 
has not issued a SOC.  Consequently, the issue must be 
Remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board notes that, following receipt of 
the SOC, the veteran must submit a timely substantive appeal 
for the Board to have jurisdiction of the issue. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.300 to 20.306 
(2000).  Absent a notice of disagreement, a statement of the 
case and a substantive appeal, the Board does not have 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); 
Hazan v. Gober, 10 Vet. App. 511 (1997).  

Accordingly, the issue of entitlement to a program of 
vocational rehabilitation training in accordance with the 
provisions of Chapter 31, Title 38, United States Code, is 
REMANDED to the RO for the following:  

The RO should review the issue of 
entitlement to a program of vocational 
rehabilitation training in accordance 
with the VCAA and all applicable laws and 
regulations.  If this matter continues to 
be denied, the RO should issue a SOC 
which sets forth the reasons and bases 
for the decision and contains a summary 
of the evidence and applicable law and 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the RO should return the claims and vocational 
rehabilitation folders to the Board if the veteran perfects 
his appeal as to this issue by filing a timely substantive 
appeal.  The Board intimates no opinion as to the ultimate 
outcome of this issue.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

